Mr. Alfred C. Sikes, Director Department of Consumer Affairs, Regulation and Licensing 505 Missouri Boulevard Jefferson City, Missouri 65101
Dear Mr. Sikes:
This is in response to your request for an opinion on the following question:
         "Does the phrase `. . . cut and dress the hair . . .' Section 328.010 RSMo 1969 include the same authorized practices as `arranging, dressing, curling, singeing, waving, permanent waving, cleansing, cutting, bleaching, tinting, coloring or similar work on the hair of any person by any means. . .' Section 329.020 RSMo 1969. . . ."
The occupation of "barber" is defined by Section 328.010 to include "cut[ting] and dress[ing] the hair." A cosmetologist pursuant to Section 329.020 is authorized to engage in, among others, the following practices: "arranging, dressing, curling, singeing, waving, permanent waving, cleansing, cutting, bleaching, tinting, coloring or similar work on the hair of any person." The acts relating to barbers and cosmetologists were passed at different times and there is nothing to indicate one act should be read in terms of the other. It is our view that the phrase "dress the hair" is broad enough to include any application that affects the appearance of the hair, including arranging, dressing, curling, singeing, waving, permanent waving, cleansing, cutting, bleaching, tinting, coloring or similar work on the hair, and may be performed by a licensed barber.
However, nothing in this opinion should be construed as holding that a barber may practice under the name "cosmetologist" or that a cosmetologist may practice under the name "barber."
Opinion No. 85, dated April 11, 1934; Opinion Letter No. 35, dated October 9, 1961; and Opinion Letter No. 158, dated April 3, 1962 are withdrawn.
CONCLUSION
It is the opinion of this office that a licensed barber may arrange, dress, curl, singe, wave, permanent wave, cleanse, cut, bleach, tint, or color hair as a normal incident of dressing hair.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Charles A. Blackmar.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General